Citation Nr: 0209558	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  90-52 289	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for residual scars 
from surgical removal of sebaceous cyst of the back of the 
neck and buttocks.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

In a July 2000 decision, the Board denied entitlement to a 
compensable evaluation for residual scars from surgical 
removal of sebaceous cyst of the back of the neck and 
buttocks and denied an earlier effective date than August 30, 
1991 for the award of a total disability rating based on 
individual unemployability (TDIU).  The veteran appealed the 
case to the United States Court of Appeals for Veterans 
Claims (CAVC).  The Appellant filed a Motion for Summary 
Remand of this case in light of the enactment of Veterans 
Claims Assistance Act of 2000 (VCAA), (now codified at 38 
U.S.C.A. §§ 5100 et. seq. (West Supp. 2001)).  After an 
exchange of briefs and evidence by both parties, CAVC, in a 
September 2001 order, dismissed the appellant's claim for 
entitlement to an earlier effective date for the award of 
TDIU and vacated the Board's July 2000 decision with respect 
to the issue of entitlement to a compensable evaluation for 
scars from surgical removal of sebaceous cysts of the back of 
neck and buttocks.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
March 1947 to March 1950 and from October 1951 to November 
1957.

2.	On June 21, 2002, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that he wished to withdrawal this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  
Withdrawal may be made by the veteran or by his authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the veteran personally without 
the express written consent of the veteran.  38 C.F.R. 
§ 20.204(c) (2001).  The veteran has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed without prejudice.


ORDER

The appeal is dismissed.




		
      MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


